Citation Nr: 1743221	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  11-05 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability, to include lumbosacral strain.

2.  Entitlement to service connection for a cervical spine disability, to include cervical strain.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his ex-wife



ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to December 1975. 

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

The Veteran and his ex-wife testified at a videoconference in May 2013.  The hearing was held by a Veterans Law Judge (VLJ) who is no longer employed at the Board.  In May 2017, the Veteran was advised that the VLJ who presided at the May 2013 hearing was no longer employed by the Board and that the Veteran had the right to a new Board hearing.  The letter advised that if a response was not received within 30 days it would be assumed the Veteran did not want another hearing.  No response was received.  As such, the case has been reassigned to the undersigned VLJ.

The appeal was denied by the Board in a September 2015 decision, which the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  The parties (Secretary of VA and the Veteran) agreed that a remand was in order and filed a Joint Motion for Partial Remand, which the Court granted in June 2016.   It returned to the Board in September 2016, at which time the Board requested an opinion from a specialist within the Veterans Health Administration. See 38 C.F.R. § 20.901 (2017).  This opinion has been received, and the appeal is ready for further appellate adjudication.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   


FINDINGS OF FACT

1.  A cervical spine disability was not present until more than a year after the Veteran's discharge from service and is not etiologically related to service. 

2.  A lumbar spine disability was not present until more than a year after the Veteran's discharge from service and is not etiologically related to service. 
 

CONCLUSIONS OF LAW

1.  The criteria for service connection for a cervical spine disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017). 

2. The criteria for service connection for a lumbar spine disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2017), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claims. 

The record reflects that all available pertinent treatment records have been obtained, to include service treatment records and post-service VA and private treatment records.  The Veteran's service personnel records have also been obtained, but the Social Security Administration (SSA) replied that there were no records available in relation to the Veteran's application for benefits from that agency.  The Veteran was also provided with the necessary VA examinations. 

Accordingly, the Board will address the merits of the claims.

II. Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Service connection may be granted for any disease initially diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests arthritis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

A medical opinion based on speculation, without supporting data or other rationale, does not provide the required degree of medical certainty to constitute medical nexus evidence.  Bloom v. West, 5 Vet. App. 104, 145 (1999).  However, such an opinion can be adequate if a sufficient supporting rationale for the determination is provided.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III. Analysis

The Veteran contends that he was injured in service when an 80 or 100 pound steel target carriage fell over and struck him in the back of the head and the back, causing him to lose consciousness briefly.  He stated that he suffered a concussion and was treated for his injury in the ER at Camp Pendleton hospital, where he received stitches.   Service treatment and personnel records are silent for any notation relating to the claimed injury and treatment or any resulting symptoms or disability.  The Veteran acknowledged in hearing testimony that he does not recall clearly whether he received additional care for his neck or back in service, and that only later did he realize that his neck and back were injured.  He has described having pain in his neck and back ever since the accident.  

The record reflects that the Veteran has diagnoses of degenerative disc disease of the lumbar spine and spinal fusion of the cervical spine.  Therefore, the Veteran has current disabilities with respect to these claims. 

Three VA opinions have been obtained.  At a December 2014 VA examination, the examiner noted the Veteran's description of the injury in service, his subjective symptoms since service, and also his post-service employment as a janitor and carpenter.  The examiner opined that it is less likely that the Veteran's current back and neck disabilities were incurred in, caused by, or secondary to military service.  The basis for this opinion was that if the Veteran was treated in service for the injuries he describes, there would be documentation of the hospital treatment and field entries regarding the injury, but in this case, the service treatment records are silent.  In addition, the examiner noted that there was no significant documentation of post-service treatment until 1999, 24 years after discharge.  

An addendum opinion was then received in March 2016 in accordance with a remand issued by the Board in February 2015.  The remand instructed that the examiner must presume that the Veteran sustained the injury in service as described by the Veteran.  The examiner stated more than once that he was to presume that the Veteran's reports of the injury in service are true and then opined that the Veteran's neck and back disabilities are less likely etiologically related to the claimed history provided by the Veteran and are most likely consistent with the aging process.  However, the examiner reasoned that, even presuming the veteran did receive a 'glancing blow', he would expect serious injuries, such as fracture or other significant skeletal injury, particularly of the shoulders and cervical spine if the object had hit his head.  The examiner also indicated that he would expect followup visits in service and probably profiles, which are all absent in this case, and that it seemed unusual that someone could have chronic pain for 20 years without any documentation until 1999, including no documentation in service treatment records.  Thus, even though the examiner states repeatedly that he was to presume that the injury occurred, the rationale for the negative opinion is that the injuries in service were not consistent with the incident described by the Veteran.  In other words, the examiner did not apply the presumption.  

Consequently, the Board requested an opinion from a neurosurgeon or orthopedic surgeon as to the etiology of the Veteran's neck and back disabilities.  The opinion was received in November 2016.  In the opinion, the specialist contemplated the Veteran's complaints of symptoms in his neck and back, specifically, the accounts of his long-standing pain, corroborated by lay statements of the Veteran's wife, brother, and TLF and BLW.

The specialist noted that "pain" consists of tissue injury, pain perception, and pain behavior, and that the Veteran has exhibited a great deal of pain behavior since at least 2000.  However, the examiner noted that there can be many factors causing or contributing to this behavior, including drug abuse, analgesic abuse, depression and anxiety, and personal difficulties.  Thus, the specialist stated that it is unclear how much of the pain behavior, if any, is due to the Veteran's pain perception from neck and back pain.  In this regard, the specialist observed that imaging studies of the spine show only degenerative changes that may be seen in individuals with or without back or neck pain, electro-physologic studies have not shown any evidence of nerve root compression of the neck, and there are no documented "hard" signs of cervical or lumbar radiculopathy or myelopathy documented.

The specialist then noted that there are no first-hand medical records related to the Veteran's neck surgery, but that the nature of the surgery speaks to a likely three disc herniation, after which the Veteran reported feeling 80 percent better.  

The examiner then opined that to the extent one assumes the Veteran has had neck and back pain perception since 2001, there are factors that suggest that the residual pain is not due to the 1973 trauma: the degenerative nature of the pain, that the Veteran describes is as systemic with every joint hurting, and that there have been more recent traumas, including falls reported in June 2009.  Finally, the examiner notes that there is no objective evidence of a structural traumatic injury to the spine in 1973, or since, although he further states that the absence of proof is not proof of absence.  In consideration of all of the above, the examiner opined that the Veteran's pain behavior likely considerably exceeds his pain perception and that his pain behavior has roots in many places other an an injury to the neck or back.  Finally, the specialist stated that to what degree the Veteran has pain perception is impossible to say, but that the Veteran's current disability is unlikely to be directly or etiologically related to any injury suffered over 40 years prior.  

In contrast to the above evidence are the opinions of Dr. JW and RM.  In a June 2015 letter, Dr. JW concluded that it was "possible" that the Veteran's neck and back disabilities "may" have occurred during service.  Similarly, RM, a nurse practitioner, opined that it is possible that the Veteran's spondylosis could have occurred during his military service.  The use of the words "possible" and "could have" renders these opinions speculative and, therefore, they provide an insufficient basis for granting service connection.  

Additional opinions were received from Dr. JW and RM in June and July 2016.  RM reported that the Veteran's medical history reflects surgery of the cervical spine in 2001 and that RM had not reviewed records related to the injury sustained in service, but had no reason to doubt the statement.  RM then opined that it is as likely as not that the cervical spine injury is related to the injury in service, that it is medically possible for the head and neck trauma to cause the existing long-term degenerative changes.  Again, however, RM indicated that a relationship is only medically "possible."  Thus, this opinion is also mere speculation and insufficient.

The June 2016 opinion from Dr. JW asserts that the Veteran's old records from that office were reviewed as well as records brought by the Veteran in relation to the injury sustained in the military in 1973.  Dr. JW then opined that "it is [her] suspicion" that it is at least as likely as not that the military injury caused the degeneration in the Veteran's neck.  However, there are no records of the injury the Veteran sustained in service in the claims file, and so, it is unclear what records of that injury Dr. JW reviewed in connection with the opinion.  Moreover, Dr. JW indicates that it is her "suspicion" that there is a relationship between the current disability and the in-service injury, which is again little more than speculation.   

Thus, considering all of the competent and probative evidence of record, the Board determines that it is less likely as not that the Veteran's cervical and lumbar spine disabilities are etiologically related to the incident in military service he has described.  The Board affords the greater probative weight to the VA opinions.  The Board notes the March 2017 argument by the Veteran's representative in support of the private opinions and against the November 2016 opinion by the specialist, indicating that the specialist did not review field notes regarding the neck fusion that are of record.  However, the spinal fusion occurred sometime between 1999 and 2001, and the 1999 treatment notes of record relate to removal of a lipoma from the Veteran's neck, not to the spinal fusion.  Therefore, these treatment notes associated with the spinal fusion were not available for review by the specialist, as noted.  

VA must consider all favorable lay evidence of record.  38 USCA § 5107 (b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board has accordingly considered the lay evidence offered by the Veteran, his spouse, and TLF and BLW, in addition to the medical evidence cited above.  The Board has found the Veteran, his spouse, TLF and BLW, to be credible.  However, the Board finds that a preponderance of medical evidence that is of record weighs against the claim for service connection for a cervical and lumbar spine disability, and outweighs the Veteran's, spouse, and TLF and BLW's, contentions regarding in-service symptoms and post-service symptoms.  For these reasons, the claims must be denied. 

Accordingly, the Board concludes that the preponderance of the evidence is against the claims for service connection for cervical spine disability and back disability.  


ORDER

Entitlement to service connection for a cervical spine disability is denied.

Entitlement to service connection for a lumbar spine disability is denied. 



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


